Citation Nr: 1615329	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-45 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left patella fracture.

3.  Entitlement to an evaluation in excess of 10 percent for left patella fracture (excluding a period of temporary total evaluation from July 13, 2010 to September 1, 2010).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In an April 2011 rating decision, the RO assigned a temporary 100 percent rating for the Veteran's left patella fracture from July 13, 2010 to September 1, 2010.  As a 100 percent rating is a grant of the maximum benefit allowable, this period therefore is not on appeal.

The Board notes that in an October 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO.  The Veteran then submitted another VA Form 9 in August 2012, where he requested a Board hearing by live videoconference.  The RO sought clarification from the Veteran in October 2015, and the Veteran indicated that he did not wish to attend any type of Board hearing.  As such, any prior request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran indicated in a July 2008 correspondence that he had to retire early due in part to the pain in his knee.  However, TDIU was subsequently denied in an April 2009 rating decision.  The Veteran did not appeal that determination nor has he since provided evidence of unemployability as a result of his service-connected left knee disability.  As such, the Board finds that an inferred claim of TDIU has not been raised by the record.

The Veteran was issued a Statement of the Case on the issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) in April 2015, but he never responded to this issuance.  Accordingly, this claim is not on appeal.  

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well as the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issue of entitlement to a temporary total evaluation following surgery for left patella fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-526EZ, October 2015.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claims on appeal.  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Regarding the claim for service connection for left ear hearing loss, a December 2008 VA examiner noted that the Veteran's records indicated that he had a pre-existing hearing loss in his left ear upon entering the military.  Based on this information, the examiner found that the Veteran's left ear hearing loss was not caused by or related to the Veteran's in-service noise exposure.  

The Board finds that this opinion is inadequate.  The Veteran's September 1965 pre-induction examination includes audiological test results that show a decibel threshold of 50 at 4000 Hz in the left ear.  Therefore, the presumption of soundness is therefore not for application in this case.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  However, the examiner did not address whether any pre-service left ear hearing loss was aggravated during the Veteran's service.  Therefore, a new VA examination and medical opinion is necessary in this case.

The Veteran was also afforded a VA examination in December 2008 concerning his claim for service connection for a low back disability, to include as secondary to service-connected left patella fracture.  The examiner noted that the Veteran had a diagnosis of lumbosacral degenerative arthritis, and opined that that it was not caused by the Veteran's left knee chip fracture or arthritis sustained in service.  However, in providing this opinion, the examiner did not address whether the Veteran's low back disability was aggravated by his service-connected left patella fracture.  Also, while the examiner noted the Veteran's report of having injured his back at the same time as he injured his left knee in October 1966, the examiner did not address whether the Veteran's low back disability was related to service on a direct basis.  Consequently, the Board finds that the VA examiner's opinion is inadequate and that remand is necessary to obtain a new VA examination and medical opinion. 

Regarding the claim for an evaluation in excess of 10 percent for left patella fracture, the Veteran was most recently afforded a VA examination of his knee in April 2012.  The record reflects that subsequent to this examination, the Veteran underwent a left total knee arthroplasty in March 2015.  In light of the Veteran having surgery, the Board finds that a new VA examination would be beneficial to determine the current severity of the Veteran's left knee disability.

Finally, while on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he is receiving for his hearing loss, back, and left knee disabilities, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Then, afford the Veteran a VA audiological examination with an examiner with the appropriate expertise.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion with respect to the following questions:

a)  Is it at least as likely as not (a probability of 50 percent or higher) that the Veteran's pre-existing left ear hearing loss permanently increased in disability during active duty?  The Board notes that hearing loss was noted on the Veteran's September 1965 pre-induction examination.

b)  If the examiner determines that it is at least as likely as not that the hearing loss permanently increased in severity during active duty, then the examiner should provide an opinion on whether there is clear and unmistakable (obvious, manifest and undebatable) evidence that the hearing loss did NOT increase beyond normal progression of the disorder during active duty.

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Afford the Veteran a VA spine examination with an examiner with the appropriate expertise to assess the nature and etiology of his low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion with respect to the following questions:

a)  Is it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's current low back disability had its onset during active service or is related to any in-service disease, event, or injury.

b)  Is it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's current low back disability was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected left patella fracture.  

All opinions must be supported by a detailed rationale in a typewritten report.

4.  The Veteran must also be afforded a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  These should include range of motion and stability testing, as well as commentary on any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups that is present.

All opinions must be supported by a rationale in a typewritten report.

5.  Then, the claims must be readjudicated.  If the determinations of any or all of the claims remain unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





